Court of Appeals
of the State of Georgia

                                                              ATLANTA, January 09, 2017

The Court of Appeals hereby passes the following order

A17D0206. WILHY WESLEY HARPO v. STATE OF GEORGIA.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

16SC146980 2016CV279403 2016CV279405




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, January 09, 2017.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.